           Case 1:19-cr-00486-ER Document 109 Filed 06/09/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA

- against –                                                        19 Cr. 486 (ER)


DONALD BLAKSTAD,

                                       Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - --x




  DEFENDANT DONALD BLAKSTAD’S TRIAL MEMORANDUM AND
      MOTIONS RELEVANT TO SUPERCEDING INDICTMENT



                                                         EUGENE IREDALE
                                                         Iredale and Yoo, APC
                                                         Counsel for DONALD BLAKSTAD
                                                         105 West F Street, 4th Floor
                                                         San Diego, California 92101
                                                         Phone: (619) 233-1525
                                                         Fax: (619) 233-3221
                                                         Email: egiredale@iredalelaw.com
        Case 1:19-cr-00486-ER Document 109 Filed 06/09/21 Page 2 of 8




                                         I.
                                    Introdcution

      Defendant Blakstad has not yet been arraigned on a second superseding

indictment returned six days before trial. That indictment raises issues which must

now be addressed by defendant.

      Count one alleges a conspiracy to commit securities fraud with four

uncharged co-conspirators designated as CC-1, CC-2, CC-3, and CC-4. Counts

two and three allege substantive counts of security fraud based on the execution of

trades on 10 October 2016 and 31 July – 1 August 2017, respectively. Count four

charges a conspiracy to commit wire fraud. This count incorporates by reference,

and is based on the very same evidence, as the conspiracy alleged in count one.

Thus, the securities fraud and wire fraud conspiracy, although based on the same

facts, conduct and participants, are alleged as two separate counts.

      Count five alleges a single substantive count of wire fraud but sets out a time

period between 2016 through 2018 and alleges without particularization as to date,

time, document, or participant, the use of “telephone calls, wire transfers, and

electronic mail” in furtherance of a scheme to defraud. Count six charges a

conspiracy to commit securities fraud and wire fraud in a single count. Just as

with counts one and four, the facts alleged for the violations of the securities and

mail statutes are the same. However, this conspiracy is charged in one count as an

agreement to violate two statutes. For some reason, the prosecution has chosen to
                                          1
         Case 1:19-cr-00486-ER Document 109 Filed 06/09/21 Page 3 of 8




charge counts one and four, based on the same facts, same participants, and same

agreements, as two separate conspiracies. Count seven alleges a substantive count

of wire fraud based on multiples uses of telephone and email. Count seven

incorporates by reference paragraph 59, which alleges one use of the emails and

five wire transfers. Thus, at a minimum, it sets out six separate uses of wires in

furtherance of the alleged scheme to defraud.

                                  II.
  Defendant Moves To Dismiss Count Five And Count Seven As Duplicitous

      Duplicity occurs where two or more distinct and separate offenses are joined

in a single count. Under Federal Rule of Criminal Procedure 8(a), separate

offenses must be charged in separate counts. Each use of the wires in furtherance

of a scheme to defraud is a separate offense.

      The prohibition against duplicitous counts serves multiple purposes,

including: (1) providing adequate protection against double jeopardy in a

subsequent prosecution; (2) providing adequate notice to the defendant; (3)

preventing a conviction produced by a verdict that may not be unanimous as to any

one of the crimes charged in a duplicitous count; (4) avoiding a general guilty

verdict that might conceal a finding of guilty as to one of the crimes charged in a

duplicitous count and not guilty as to the others; (5) a basis for appropriate

sentencing; (6) protecting against prejudicial evidentiary rulings at trial; and (7)

protecting against limited review on appeal.
                                           2
         Case 1:19-cr-00486-ER Document 109 Filed 06/09/21 Page 4 of 8




      Count five alleges the use of telephone calls, wire transfers and electronic

mail over a three year period. It encompasses, without adequate particularization,

multiple unspecified uses of the wires over this multi-year period. It is essentially

a blank check, which the prosecution can elect to fill at the end of the trial, without

providing adequate notice in advance to defendant of the precise charge, and

without allowing the Court to determine if the proof presented is adequate to prove

the charge as found by the grand jury. Because any single use of interstate

communication facilities in furtherance of a scheme to defraud is a violation of the

statute, this count violates all of the purposes for the prohibition on duplicity. It

should be ordered dismissed.

      Count seven of the indictment is duplicitous as well. It covers a five year

period and fails to specify any particular use of the wires. Even if one reads the

incorporation of paragraph 59 as a specification of the precise charge, it sets out six

separate uses of the wires, five of which are alleged to have travelled through the

Southern District of New York. It is duplicitous, and should be ordered dismissed.

                                  III.
The Inconsistent Treatment Of A Conspiracy To Violate The Securities And
Wire Fraud Statutes Between Counts One And Four, And Count Six Requires
  Dismissal Of Count Six, Or An Election Between Count One And Four.

      The prosecution alleges that the same proof establishes a conspiracy to

violate the securities laws, and a separate conspiracy to violate the wire fraud

statute in Counts one and four. Despite the identity of the allegations, it has
                                           3
         Case 1:19-cr-00486-ER Document 109 Filed 06/09/21 Page 5 of 8




alleged two separate conspiracy counts. Then, based on the same identity of proof,

it alleges an agreement to commit both wire fraud and securities fraud in Count six,

alleging in a single count the agreement to violate both statutes.

      The prosecution must be consistent in its pleading. Either there is a single

agreement to violate both statutes, which must be alleged in a single count (as with

Count six), or there is some unknown basis to allege on the same facts, two

separate conspiracy counts (Counts one and four).

      Under these facts, the Court should order dismissal of Count six, or order the

dismissal of either Count one or Count four at the government’s election.

                                   IV.
     The Court Should Exclude Any Expert Testimony For Which The
 Prosecution Failed To Provide An Adequate And Timely Written Summary
                              Of Testimony.

      The prosecution intends to present the testimony of three witnesses whom it

contends may testify to conclusions regarding, inter alia, tracing of funds, the

investment of money and gains from trading, and patterns of communication

between various persons. (See correspondence attached as Exhibit A). It contends

that none of these witnesses will present “expert” testimony. Defendant

respectfully disagrees, and requests exclusion of any expert testimony for which

the prosecution has failed to provide an adequate written summary of testimony

sufficiently in advance of trial.



                                          4
           Case 1:19-cr-00486-ER Document 109 Filed 06/09/21 Page 6 of 8




      Federal Rules of Criminal Procedure 16(1)(G) provides in relevant part as

follows:

              (G) Expert Witnesses. At the defendant's request, the
                  government must give to the defendant a written
                  summary of any testimony that the government
                  intends to use under Rules 702, 703, or 705 of the
                  Federal Rules of Evidence during its case-in-chief at
                  trial. If the government requests discovery under …

      Federal Rule of Evidence 702 provides:

              A witness who is qualified as an expert by knowledge,
              skill, experience, training, or education may testify in the
              form of an opinion or otherwise if:
                 (a) the expert’s scientific, technical, or other
                      specialized knowledge will help the trier of fact to
                      understand the evidence or to determine a fact in
                      issue;
                 (b) the testimony is based on sufficient facts or data;
                 (c) the testimony is the product of reliable principles
                      and methods; and
                 (d) the expert has reliably applied the principles and
                      methods to the facts of the case.

      Federal Rule of Evidence 703 provides:

              An expert may base an opinion on facts or data in the
              case that the expert has been made aware of or personally
              observed. If experts in the particular field would
              reasonably rely on those kinds of facts or data in forming
              an opinion on the subject, they need not be admissible for
              the opinion to be admitted. But if the facts or data would
              otherwise be inadmissible, the proponent of the opinion
              may disclose them to the jury only if their probative
              value in helping the jury evaluate the opinion
              substantially outweighs their prejudicial effect.



                                           5
        Case 1:19-cr-00486-ER Document 109 Filed 06/09/21 Page 7 of 8




      As the correspondence illustrates, the parties dispute whether the testimony

to be provided is expert testimony. Mr. Blakstad believes that the testimony to be

elicited falls under Rules 702 and 703, and that the cursory statement of the

prosecution regarding their testimony is both insufficient and untimely. It is to be

noted that Mr. Hinton is testifying pursuant to a contract which obligates the

government to pay up to $163,000.00 for his services in this case. The prosecution

should not be permitted to elicit expert testimony from any witness because of its

noncompliance with Rule 16 .



Dated: June 10, 2021                          Respectfully submitted,

                                              /s/ Eugene Iredale -
                                              EUGENE IREDALE
                                              Iredale and Yoo, APC
                                              Counsel for DONALD BLAKSTAD
                                              105 West F Street, 4th Floor
                                              San Diego, California 92101
                                              Phone: (619) 233-1525
                                              Fax: (619) 233-3221
                                              Email: egiredale@iredalelaw.com




                                          6
        Case 1:19-cr-00486-ER Document 109 Filed 06/09/21 Page 8 of 8




                         CERTIFICATE OF SERVICE

       I hereby certify that on June 10, 2021, I electronically filed Defendant’s (1)
Defendant Donald Blakstad’s Trial Memorandum and Motions Relevant to
Superceding Indictment; and (2) Exhibit A with the Clerk of the District Court
using its CM/ECF system, which would then electronically notify the parties in this
case:

      Edward Arthur Imperatore, AUSA.



                                              Respectfully submitted,

                                              /s/ Eugene Iredale -
                                              EUGENE IREDALE
                                              Iredale and Yoo, APC
                                              Counsel for DONALD BLAKSTAD
                                              105 West F Street, 4th Floor
                                              San Diego, California 92101
                                              Phone: (619) 233-1525
                                              Fax: (619) 233-3221
                                              Email: egiredale@iredalelaw.com




                                          7
